278 S.W.3d 710 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Joseph Robert GREEN, Jr., Defendant/Appellant.
No. ED 91328.
Missouri Court of Appeals, Eastern District, Division Four.
February 17, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 26, 2009.
Benicia Baker Livorsi, The Family Law Group, Joel B. Eisenstein, St. Charles, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Joseph Robert Green, Jr., appeals from a judgment entered in a court-tried case finding him guilty of two counts of first degree child molestation, in violation of section 566.067 RSMo (2000). The trial court sentenced defendant to five years imprisonment on each count, to be served consecutively.
*711 No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).